Citation Nr: 0816917	
Decision Date: 05/22/08    Archive Date: 06/04/08

DOCKET NO.  04-27 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
cruciate ligament tear of the left knee, currently rated 20 
percent disabling for instability and 10 percent disabling 
for arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel
INTRODUCTION

The veteran served on active duty from September 1989 to May 
1995.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In December 
2005, the veteran testified before the undersigned.

The veteran's claim was previously before the Board and 
remanded in November 2006.

Clarification is needed as to the date of the veteran's 
claim.  The July 2004 statement of the case indicates the 
date of the current claim is July 11, 2001.  However, the 
veteran submitted a claim of entitlement to an increased 
rating for his left knee disability on November 12, 1997, 
then assigned a single 10 percent rating.  Following the 
April 1998 rating decision and May 1998 notice of 
disagreement, the RO issued a statement of the case in 
February 1999, which increased the veteran's rating to 20 
percent effective November 12, 1997.  The notice letter sent 
to the veteran in April 1999 indicated that if the RO did not 
hear from him in 60 days, it would certify the veteran's 
appeal to the Board.  Subsequently, in an April 1999 letter, 
the veteran's representative continued to express 
disagreement with the rating assigned to the veteran's 
disability.  The Board finds that the April 1999 RO letter 
told the veteran that his appeal would be certified to the 
Board.  In addition, the Board will accept the April 1999 
letter from his representative as a timely substantive appeal 
and conclude that the veteran initiated the current claim on 
November 12, 1997.


FINDINGS OF FACT

1.  The veteran's left knee disability is characterized by no 
more than moderate instability.

2.  The veteran demonstrated degenerative changes of the left 
knee on January 4, 1999; loss of range of motion is mild and 
noncompensable under the appropriate diagnostic codes.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for instability, as a residual of a cruciate ligament tear of 
the left knee, are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2007).

2.  The criteria for a separate 10 percent evaluation, but no 
higher, for arthritis, as a residual of a cruciate ligament 
tear of the left knee, are met, from January 4, 1999, to 
April 27, 2007.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003, 5260, 5261 (2007).

3.  The criteria for a rating in excess of 10 percent for 
arthritis, as a residual of a cruciate ligament tear of the 
left knee, are not met, from April 27, 2007.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5003, 
5260, 5261 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

A letter dated in August 2001 told the veteran that VA would 
make reasonable efforts to obtain evidence necessary to 
support his claim.  He was informed that he was required to 
provide sufficient information to allow VA to obtain records.  
He was asked to identify any VA or private medical treatment.  
The various types of evidence that might support his claim 
were listed.  The letter outlined VA's responsibilities with 
respect to obtaining evidence on the veteran's behalf.  The 
veteran was asked to send evidence pertaining to his claim.

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the appeal 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  The 
veteran was provided with such notice in April 2007.  He was, 
therefore, provided with notice regarding the evidence needed 
to substantiate a claim for an increased rating.

The April 2007 letter also indicated that in determining a 
disability rating, the RO considered evidence regarding 
nature and symptoms of the condition, severity and duration 
of the symptoms, and the impact of the condition and symptoms 
on employment.  The evidence that might support a claim for 
an increased rating was listed.  The veteran was told that 
ratings were assigned with regard to severity from 0 percent 
to 100 percent, depending on the specific disability.  The 
statement of the case dated in July 2004 provided the veteran 
with the rating criteria used to determine his disability 
evaluation, and he was afforded subsequent adjudication.  
Therefore, the veteran has been provided with all necessary 
notice regarding his claim for an increased evaluation.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

While the VCAA notice in this case was not provided prior to 
the initial adjudication, the notice was provided and 
subsequently readjudicated by the RO in the supplemental 
statement of the case dated in September 2007, which was 
prior to the transfer and certification of the case to the 
Board.  The Board finds that the content of the notice 
provided to the veteran fully complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding 
VA's duty to notify.  The veteran been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  Further, the Board finds 
that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.

Although the veteran received inadequate preadjudicatory 
notice, and that error is presumed prejudicial, the record 
reflects that he was provided with a meaningful opportunity 
such that the preadjudicatory notice error did not affect the 
essential fairness of the adjudication now on appeal.

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  Therefore, 
the Board is satisfied that the RO has complied with the duty 
to assist requirements of the VCAA and the implementing 
regulations.  Neither the veteran nor his representative has 
contended that any evidence relative to the issue decided 
herein is absent from the record.

For the foregoing reasons, it is not prejudicial to the 
veteran for the Board to decide this appeal.

Analysis

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4 (2007).  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2 (2007).  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2007).  Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2007).

Diagnostic Code 5003 provides that degenerative arthritis 
that is established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When limitation of motion is noncompensable under such codes, 
a 10 percent rating is assigned for each major joint affected 
by limitation of motion.

Separate disability ratings are possible for arthritis with 
limitation of motion under Diagnostic Codes 5003 and 
instability of a knee under Diagnostic Code 5257.  See 
VAOPGCPREC 23-97.  When x-ray findings of arthritis are 
present and a veteran's knee disability is rated under 
Diagnostic Code 5257, the veteran would be entitled to a 
separate compensable rating under Diagnostic Code 5003 if the 
arthritis results in noncompensable (under an appropriate 
code) limitation of motion and/or objective findings or 
indicators of pain.  See VAOPGCPREC 9-98.

Diagnostic Code 5257 provides ratings for other impairment of 
the knee that includes recurrent subluxation or lateral 
instability.  Moderate recurrent subluxation or lateral 
instability of the knee is rated 20 percent disabling; and 
severe recurrent subluxation or lateral instability of the 
knee is rated 30 percent disabling.  38 C.F.R. § 4.71a.

Diagnostic Code 5260 provides ratings based on limitation of 
flexion of the leg.  Flexion of the leg limited to 60 degrees 
is rated noncompensably (0 percent) disabling; flexion of the 
leg limited to 45 degrees is rated 10 percent disabling; 
flexion of the leg limited to 30 degrees is rated 20 percent 
disabling; and flexion of the leg limited to 15 degrees is 
rated 30 percent disabling.  38 C.F.R. § 4.71a.  

Diagnostic Code 5261 provides ratings based on limitation of 
extension of the leg.  Extension of the leg limited to 5 
degrees is rated noncompensably (0 percent) disabling; 
extension of the leg limited to 10 degrees is rated 10 
percent disabling; extension of the leg limited to 15 degrees 
is rated 20 percent disabling; extension of the leg limited 
to 20 degrees is rated 30 percent disabling; extension of the 
leg limited to 30 degrees is rated 40 percent disabling; and 
extension of the leg limited to 45 degrees is rated 50 
percent disabling.  38 C.F.R. § 4.71a. 

In January 1998, the veteran underwent VA examination.  He 
complained of left knee instability.  He wore a knee brace, 
especially with heavy activities.  He complained of left knee 
pain, especially when exercising.  He had no pain at rest.  
The veteran could walk up and down stairs and run about three 
miles with knee pain.  On examination, there was no effusion, 
deformity, or inflammation.  There was tenderness to 
percussion at the left tibia.  Range of motion was 0 to 130 
degrees with some knee pain.  He walked with a limp due to 
knee pain.  The diagnosis was status post left knee injury 
with functional limitations and residual pain at the left 
tibial tuberosity.

In an August 1998 written statement, the veteran's private 
physician indicated that the veteran had left knee pain and 
soft tissue deformity.  He complained of left knee 
instability.  It gave out two or three times per week, 
producing deep medial knee pain.  On examination, the veteran 
had full range of motion.  The impression was left knee 
anterior cruciate ligament (ACL) tear and medial meniscal 
tear.

A January 4, 1999, VA MRI report showed minimal degenerative 
changes of the left knee and small joint effusion.

A January 1999 private treatment record shows the veteran 
complained of knee instability three times a month over the 
past year.  He had constant mild pain and occasional moderate 
pain.  On examination, he demonstrated grade I laxity on the 
posterior drawer test.  There was no varus and valgus laxity.  
He was positive for posterior lateral rotatory instability.

In January 1999, the veteran testified at a hearing at the 
RO.  He indicated he had instability in his left knee going 
up and down stairs and with normal exercise.  He had 
tenderness of the knee.  On a monthly basis, he had trouble 
with his knee.  During these instances, he did not actually 
fall to the ground.  He caught himself before that happened.  
He worked in construction.

A February 2003 VA outpatient record shows the veteran had a 
left knee medial meniscus tear.

In November 2004, the veteran underwent VA examination.  He 
reported no episodes of dislocation or recurrent subluxation.  
He had no evidence of stiffness, swelling, heat, redness, 
instability, giving way, locking or fatigability.  On 
examination, range of motion was 0 to 138 degrees.  There was 
no pain on examination.  He claimed he only incurred flare-
ups during cold weather.  The additional limitation of 
function at that time was five percent.  There was no edema, 
instability, weakness, tenderness, redness, heat, abnormal 
movement, or guarding on examination.  His gait was normal, 
and there was no ankylosis.  With regard to stability, the 
medial and lateral collateral ligaments appeared to be 
normal.  The ACL appeared to be loose.  The diagnosis was 
status post left ACL rupture.  X-ray studies showed no 
significant degenerative changes.

An April 2005 VA outpatient record shows the veteran 
complained of left knee instability and stated it gave out.  
Motion was full.  Lachman's test was positive for 
subluxation.

In December 2005, the veteran testified before the 
undersigned.  He believed that his instability was severe 
instead of moderate.

In April 2007, the veteran underwent VA examination.  He wore 
a solid brace to enhance the unstable joint.  He complained 
of pain, weakness, stiffness, instability, and recurrent 
swelling.  The joint gave way frequently.  The instability 
interfered with many activities.  Repetitive use of the knee 
caused flare-ups.  He stated that he incurred recurrent 
subluxation all the time.  He felt his knee was very 
unstable.  On examination, range of motion was 0 to 135 
degrees.  He developed increasing complaints of discomfort at 
0 to 125 degrees.  The veteran walked without a significant 
limp.  He completed only three-quarters of a squat before 
complaining of stiffness, pain, and giving way.  In 
evaluating the veteran's left knee for stability, the 
examiner indicated that the Drawer sign was positive, 
indicating cruciate ligament deficiency.  Pivot shift and 
Lachman's tests were positive.  The diagnosis was a cruciate 
ligament deficiency, causing instability of the left knee.  
The examiner determined that under normal working conditions, 
the veteran would lose more functional use of his left knee 
due to instability.  The examiner estimated this would be 
additional functional loss of 30 percent.

In September 2007, the RO awarded a 10 percent evaluation for 
the veteran's left knee arthritis, effective April 27, 2007, 
the date of examination.

The veteran's left knee disability is rated 20 percent under 
the criteria of Diagnostic Code 5257, for moderate recurrent 
subluxation or lateral instability of the left knee.  In 
order to warrant an increased rating, the evidence must show 
the veteran's left knee instability was severe.  The evidence 
shows that, at most, the veteran reported his knee giving way 
two or three times per week.  That was in August 1998.  The 
veteran wore a knee brace but only during exercise or 
activity.  More recently, the veteran indicated that his knee 
gave way three times per month or on a monthly basis, as he 
reported in January 1999.  In November 2004, stability tests 
of the veteran's ligaments were normal.  Only in April 2005 
did the veteran exhibit a positive Lachman's test, 
objectively indicating instability.  Therefore, evaluating 
all of the evidence regarding the veteran's instability, 
including the veteran's own statements, the Board concludes 
that the veteran's left knee instability is not more than 
moderate in severity.  At most, he indicated that it gave out 
two or three times per week, and the veteran has not reported 
that kind of frequency since August 1998.  Thus, the evidence 
preponderates against finding that an increase to a 30 
percent rating is warranted under Diagnostic Code 5257.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As indicated above, a veteran with instability of the knee 
and x-ray findings of arthritis is entitled to separate 
disability ratings for each manifestation.  See VAOPGCPREC 
23-97.  The veteran was first found to have degenerative 
changes of the left knee in January 1999, when he underwent 
VA MRI examination.  Range of motion testing has always shown 
the veteran to have slight, albeit noncompensable, limitation 
of motion.  See Diagnostic Codes 5260 and 5261.  Even taking 
into account any additional functional limitation of the 
veteran's left knee on flare-ups, due to pain, repetitive 
use, instability, incoordination, or fatigability (estimated 
from 5 percent on examination in November 2004 to 30 percent 
on examination in April 2007), the evidence demonstrates the 
veteran had only noncompensable limitation of motion.  See 38 
C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 
202 (1995).  Therefore, the veteran is entitled to a separate 
10 percent rating under Diagnostic Code 5003 for arthritis 
with noncompensable limitation of motion of the left knee.

The Board notes that the RO awarded this separate 10 percent 
rating in a September 2007 rating decision, effective April 
27, 2007.  However, the evidence indicates the veteran 
demonstrated degenerative changes and spurring beginning on 
January 4, 1999.  Although some subsequent examinations 
indicated no degenerative joint disease of the knee, the 
benefit of the doubt on this issue must go to the veteran.  
Therefore, the Board finds that the effective date of the 
separate 10 percent rating should be January 4, 1999.  
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).


ORDER

An evaluation in excess of 20 percent for instability, as a 
residual of a cruciate ligament tear of the left knee, is 
denied.

A 10 percent evaluation for arthritis, as a residual of a 
cruciate ligament tear of the left knee, is granted from 
January 4, 1999, to April 27, 2007, subject to the laws and 
regulations governing the payment of VA benefits.

An evaluation in excess of 10 percent evaluation for 
arthritis, as a residual of a cruciate ligament tear of the 
left knee from January 4, 1999, is denied



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


